Case

_\

O(Q®\lO)Ul-|><,QN

NNNNNNNNN-\_\_\_\_\_\_\_\_\_\
m\lO)U'l-I>(,QN-\O(O®\lo)(}l-I>C,QN-\

14-5§§@§,@39‘\ D§%Wmered 02/22/19 14:44:5 F§%e §03_>1
\)\§M\C>§: MS 2\\: 50 §§
CERTIF|CATE OF SERVICE

| certify that l am an adult, over the age of 18 years, not a party to the action herein who resides in
Washoe County, Nevada¢ l caused to be served the foregoing document via e~mai| to the
following persons as listed below from my e-mail address of mickjoseph@sbcglobal.net as
follows:

LIMITED OPPOS|T!ON TO TURNOVER MOT|ON
DECLARAT|ON OF ANTHONY G. THOMAS
DECLARAT|ON OF CHRlS PERNA
DECLARAT|ON OF DOROTHY THOMAS

JEFFREY A COGAN

jeffrey@jeffreycogan.com, beautausinga@gmail.com, beau@jeffreycogan.com

JER| COPPA-KNUDSON VlA E-MAIL AND US MAle 3495 Lakeside Dr. Reno, NV 89509
renobktrustee@gmail.com, jcoppaknudson@ecf.episystems.com

KEV|N A. DARBY

kad@darby|awpractice.com, tricia@darbylawpractice.com, jil|@darbylawpractice.com,
hersh@darbylawpra<:tice.comx sam@darby|awpractice.com

JEFFREY L. HARTMAN VlA E-MA|L AND US MA|L: 510 W, Plumb Lane Suite B Reno, fly
89509 ` .~'

\

_L_ ¢-~
notices@bankruptcyreno.com, sji@bankruptcyreno.com ."~" _U’ §
TiMoTHY A. LucAs 13 ;z;\ `f,.;
ecflukast@hollandhart.com '\ `l> r-r\
LAuRY lanEs MAcAuLEY .3’ F“:-’~ w
laury@macauley|awgroup.com g \'\J
WlLLlA|V| MCGRANE C.‘.‘D
ECF-8116edf28c97@ecf.pacerpro.com, mitch.chyette@mcgrane||p.com

sTEPHANlE T. sHARP §§
ssharp@rssblaw.com, cobrien@rssblaw.com ~ "
vaYNE A. siLvER §§ c~,-» 99
w_silver@sbcg|oba|.net, ws@waynesi|verlaw.com mfg ca
ALAN R. lerH ~n m

mail@asmith|aw.com

STEVEN C. SMlTH

ssmith@smith-lc.comx mbrandt@smith-lc.com
AMY N. T|RRE

amy@amytirrelaw.com, admin@amytirre|aw.com
U.S_ TRUSTEE - RN 7,7
USTPRegiom7.RE.ECF@usdoj.gov

JOSEPH G. WENT

jgwent@hollandhart.com, vl|arsen@ho|landhart.com

l declare under penalty of perjury that the foregoing is true and correct.
Dated. February __ 2019.

/S/ Mick Joseph

MICK JOSEPH

W/A/ KJYWA

DECLARAT\mE"DURUTHTTHEIIH ' RTY

 

 

 

l;i Cli‘~l`\'l
333}3

GB’l
GEll\l

Case

_.\

OLDCX>\IO'>U`IAUJN

14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 2 of 19

Anthony G. Thomas
7725 Peavine Peak Court

Reno, NV 89523
Tel: (408) 640-2795
E-mail: atemerald2@gmail.com

Debtor ln Propria Persona
UN|TED STATES BANKRUPTCY COURT
DlSTR|CT OF NEVADA - RENO

Case No. BK-N-t4-50333-BTB
Case No. BK-N-t4-50331-BTB
(Jointly Administered)
CHAPTER 7

lN RE: )
)
)
§
§ DECLARAT|ON OF ANTHONY THOMAS
§
)
)

ANTHONY THOMAS and
WEND| THOMAS

AT El\/|ERALD, LLC RE: Lll\/|ITED OPPOS|T|ON TO ABANDON
Date: March 6th 2019

Time: 10:OO a.m.

Judge: Hon. Bruce T. Beesley

Courtroom: 2

Debtors.

 

|, Anthony G. Thomas declare:

1 l am submitting this Declaration in support of my limited opposition to the
Abandonment l\/lotion filed by the Trustee re: the 397 2"d Ave. Portola Property. |n this
regard, l sent 2 meet and confer letters to Attorney Hartman, both dated 2-5-2019
regarding the Abandonment Motion, attached hereto as Exhibits 1-2 respectively and
incorporated herein by reference

2. The first letter requested that Mr. Hartman correct on the record a
misstatement of fact that has been in dispute between the parties, namely that he
correct a misstatement on the record that l & my wife conveyed the Portola property to
my parents in exchange for $200,000. This is simp|y factually not true, as discussed in
the 341 meeting of creditors as evidenced by the transcript of the 12-4-2014 hearing
and opposed on 9-7-2018 when this misstatement of fact was opposed as DE 398 in
opposition to the same statement made by the Trustee and Attorney Hartman in their
Turnovoer l\/lotion papers filed originally in Ju|y of 2018. A true and correct copy of the

lVleet and Confer Letter sent to Attorney Hartman on 2-5-2019 is attached hereto as

DECLARA“UFUFIWMNTTIMHEUWMTTWMFEFTT

 

 

Case

_\

O<.OCO\I(DU'I£>~CQ|\J

|\JN|\J|\J|\J|\JNNN_\_._\_\_\_._\_\_\_.
m\iOdm£>wN-*O<.OOO\|CDU\£>~¢.QI\J-\

14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 3 of 19

Exhibit 1 l sent a follow-up letter to Mr. Hartman asking him to make the corrections in
his moving papers. This letter was ignored by Attorney Hartman.

3. ln my first meet and confer letter dated 2-5-2019, l requested from Mr.
Hartman:

“l am respectfully requesting that you correct the incorrect statement of fact
contained in the Trustee's Declaration in support of her Notice of intent to abandon (DE
455) page 1, line 28 to page 2, lines 1-2, wherein the trustee states:

`4. ln response to question 10 of the Statement of Financial
Affairs, under penalty of perjury , Debtors stated that in 2008
they had transferred a residence in Portola, California (the
"Property”) to Debtor Anthony Thomas‘s parents for
SZO0,000."

“This issue was argued previously in my opposition to the Turnover l\/lotion, DE
398 nled on 9-7~2018. l asked ivlr. Hartman to “correct the facts on the record as both
my wife & l objected on the record as evidenced by the excerpts of the 341 meeting
transcript of 12-4~2014, excerpts that are taken from the..Opposition to the Turnover
l\/lotion."

* l filed the Opposition to the Trustee’s Turnover l\/lotion as DE 398 on 9-7-2018.
On page 2 of the opposition, that l cut and pasted in my 2~5-2019 letter to l\/lr. Hartman
ll on this issue, l showed exactly what was filed in response to Question 10 of the
Statement of Financia| Affairs on the original 3-4-2014 Bankruptcy petition l then
quoted ar\ extensive excerpt from the 341 meeting where these facts were contested on
the record. l then requested Mr. Hartman to correct the facts on the record, in this
letter and in a follow-up letter that l\/lr. Hartman has ignored to this day.

l sent another letter dated 2-5-2019 (attached hereto as Exhibit 2), wherein l
stated:

‘| am not opposed to not objecting to the motion if you could ensure that the following
points are included in the Proposed Order on the Abandonment Motion:

- 2
nectAmmnurmmoanuulrkE?nmomvlmmm roman-rm

 

 

Case 114-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 4 of 19 1
1 1 Trustee hereby abandons any and all claims to title to the Portola property back to l\/lr.
2 Eii a lviis. Dorothy Thomas
3 2. Trustee agrees to Lift the Lis Pendens
4 3. Trustee is ordered to turn the keys over l\/lr. Eli & l\/lrs. Dorothy Thomas
5 4. Trustee admits and acknowledges that Anthony & Wendi Thomas hold only bare
6 legal title to the property and Trustee agrees to allow Anthony & Wendi Thomas to
7 assist their parents in having the 2008 conveyance by Deed acknowledged and
8 recorded without any objection by the Trustee and without the need to obtain any
9 approval or order by the Bankruptcy Court.

10 5 Trustee agrees to cooperate and execute any and all documents needed to clear
11 ime back to lvir. Eii & iviis. Dorothy Thomas
12 ln response to the above 5 points, l did receive a response from i\/lr. Hartman
13 stating that the would not agree to any of the above 5 points l find this to be in bad
14 faith, considering the serious cloud on title that remains on the Portola property as
15 a direct consequence of the actions of both Mr. Hartman and the U.S. Trustee in
this regard. lt is only fair for both the U.S. Trustee and Mrr Hartman to make an
16 effort to mitigate the damage they have caused.
17 6. Furthermore, l have repeatedly requested on the record, and now appeal to this
18 Court to order the Trustee to withdraw her false allegations made in her original
19 turnover motion papers filed on 7-5-2018 that are defamatory against myself and my
20 wife that we were living illegally in the property and/or renting out the property and
concealing the rental income from the trustee Despite numerous requests, the Trustee
21 and Mr, Hartman have both ignored these requests As such, l am requesting that the
22 Court order the Trustee to withdraw these false statements on the record, and/or to
23 make a specific finding on the record that the Court finds there is no basis for the false
24 allegations made by the Trustee in this regard. lt is only fair that the Court clear the
25 record as to false allegations made by the Trustee on the record that impugn the
26 character and integrity of myself and my wife on the record.
7. Attached as Exhibit 3 is a true and correct copy of the letter dated 9-11-2018
27 from my mom Mrs. Dorothy Thomas addressed to l\/ls4 Coppa~Knudsen and Mr.
23 Hartman wherein she notified the Court of the deprivation of her and my father’s due
3
DECLARATmmmTHoNVTHomsPE?mmoNTomNooNVURTGEAVRUFERTY

 

 

Case tL4-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 5 of 19

1 process rights and the failure of either the trustee or |\/lr. Hartman to notify her or
2 husbande my mai|, phone e-mai| or otherwise that they had:
3 1 lllegally changed the locks
2 Break and entered their home
4 3 Converted their property and cabinets
5 4 Obtained a Title Guaranty without disclosing their ownership of the Portola
6 home as disclosed in my and my wife‘s Bankruptcy papers and as disclosed at
7 the 341 meeting of creditors held in Reno on 12-4-2014.
8 5 Listed the property for sale with Re/|\/|ax real estate agent |\/lelissa as of 8-9-
9 2018
6 Engaged in destruction and vandalism of the Portola property
10 l declare under penalty of perjury of the laws of the State of California, the State of
ii Nevada and the United States that the foregoing is true and correct
12
13 Executed at San Jose, CA on February @2019.
14
15 ____.___
17
18
19
20
21
22
23
24
25
26
27
28
4
DEcLAmmmmomm'mAmeAme

 

 

Case 14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 6 of 19

Anthony Thomas
7725 Peavine Peak Court
Reno, NV 89523
Te|: (408) 640-2795
E-mail: a_t_emeraidl@_q_mail._c¢_)n_t

WlTHOUT PREJUD|CE
Tuesday February 5th 2019.

Mr. Jeftrey L. Hartman, Esq. Tel: (775) 324-2800
HAFtTt\/lAN & HAFtTf\/lAN Fax: (775) 324-1818
510 West Plurnb Lane, Suite B

Fteno, l\tV 89509

V|A E-MA|L: goticethcL-_r_e_n__§g__
Dear l\/lr. Hartman:

l have received the copy of the Motion to Abandon the Poito|a property, l arn
respectfully requesting that you correct the incorrect statement of fact contained in paragraph 4
01 the Trustee`s Dec|aration in support of Notice of intent to Abandon (DE 455) page 1, line 28
to page 2, lines 1-2, wherein the Trustee states:

“4. in response to Ouestion 10 of the Statement of Financial Affairs, under
penalty of perjury, Debtors stated that in 2008 they had transferred a residence
in Portola, California (the "Property") to Debtor Anthony Thomas`s parents for
$200,000."

This issue was argued previously in my opposition to the Turnover Nlotion, DE 398, filed
on 9~7~2018. The Trustee made the same claim regarding the $200K in her Turnover Motion
papers that l opposed in my 9-7-2018 Opposition to the Turnover Motion. l am attaching as an
Exhibit to this letter, the relevant pages of that filing, pp1»7 of 14, as those pages directly
address the above statement and form the basis of my objection to the above characterization
and request that you correct the facts on the record, as both myself and my wife objected on
the record as evidenced by the excerpts of the 341 meeting transcript of 12-4-2014. excerpts
that are contained in the 7 page excerpt taken from my Opposition to the Turnover Motion.

in my opposition briet, l filed the following on p_2 of my Opposition:

 

 

2 _On p.11 of the Debtor’s 46 page initiai bankruptcy filing on 3-4-2014, the
followin disclosure regarding the transfer of the Portola property to the parents of
3 Debtor nthony Thomas was made:
4 ____-___
l han-bn
5 \'- . undi~o.,~p~,~“\_pmu-n¢~¢.am~v,--»r~~.._q...i\_»a.inn»rn¢.».,
n Mmlci¢~d.h.tyuv¢-Q't~~oy*mtynmdhg~moines evan-im
mh¢_hvel¢'|!m_¢-U_nlu~n-*~b;mhru~stwn)wi-pnh¢i~lhd.m~~r»
6 W-n---I_dlhllndmln~mni
~m¢wi\muusurnumnuz_ mscmnzntorut‘r massewa
7 mrmnmmonrm mrs movAuiu.acs.i~/w
mo noncva noonan mum, nn ruch own n lam n
ma mem mut
8 nom cal-n minn
ram

Exhibit 1

Case 14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 7 of 19

l subsequently filed excerpts from the Transcript of the 341 meeting held on 12-
4-2014 as follows;

ne vega june

10 ns. coPpA-nmi)sou: And why did you deed tc co hen
MS. THONAS: Becaule ve owed norothy money, and theh‘a the only
'1 meant we hud et the time.
MR. THOMASi When ve deeded it over to her.
12 ns. coppA-xnunson= Ana do you co your knewl¢dg¢, hal she ncc¢mpc¢d c<
try to sell thie?
13 MS. THGHAS: She'e talked lbout it, but ehe heen'c lold it.
MR. THOMAS: It'e probably not going to lell.
14 ns. TnonAs= 1:'» non weren s loc.
KR. THGKAS: It'e not worth enything.
15 HS. COFFA-KNUDSOH: Iell. I don't know ii the land in worth eomething
16 MR. LUKAS\ LeL‘l elk lho“t vhat'!
17 ns.coppa_xuunsoni ok¢y, eorry.
IR.LUKAS: You laid il vel worth $200,000.
18 ns. Tuoiu\s= iro.
M'R. THOMAS: No. I did.n't.

19 LuxAs= oh, v¢11 -

20 HS. THOMAS= Ne'd never lay thet.

21 KR. LUKAS\ Couneel, why dcn't you look at the ncbedulel end ntetementl
what they put an the value of thnt.

22

M8. THONAB: No, ve would not put thlt.
23

NR. THOMAS¢ le bought it for 12 grend.
24

KR, LUKAS= I‘m just oeying you put 200- on your schedules end
25 ecauemencl.
26 irs. mouns: w.xl, n didn-z puc sine
27 MR, LUXAS: book lt the trene£erl. It’l 3200.000.

nR. L!HNIRS: Yeeh, reeidence velued et 25.000.
28 IR. LUIAS: And thet'e a motorcycle. ten‘t it?

.5.

______TIN!IHTII[11IITITTlnlTll11lHIUIEH‘HITHI¥________*“__

 

the above transcript excerpt, followed by the excerpt from page 7 below, shows that
both myself, my wife and my attorney fvir. Lehners, objected repeatedly on the record to the
statement that we claimed the residence was worth $200,000, the proper statement of facts
should indicate that the value of the residence transferred according our answer of Ouestion
10. as noted above in response to Ouestion 102 "Describe the Properly Transferred and the
Va|ue Fteceived“ was:

Property Transferred: Residence valued at $25,000 in Portola California
Value Received: $200,000

As such, l am,requesting that you correct paragraph 4 to state that the property
transferred was a residence valued at $25,000, not that the propeny was transferred in
exchange for $200.000.

Exhibit 1

Case 14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 8 of 19

The below excerpt ends with Attorney Lehners, ciarifying on the record with the following
exchange:

Mr. Lehners: it would appear that the $200,000 is the amount of the debt. The 25,000 is

the value of the real estate f\/lr. Thomas is that correct? f\/lR. THOMAS: Yes.

’Jl b 03 l\`)

`J

11
12

 

Case 14-50333»btb Doc 398 Entered 09/10/18 09;08:41 page 7 of 15

NR. THQMAS: No, other transiere. Reaidenae value

MS. BSTBS: $200,000 is the amount that they borrowed from their mcm.

KR. LUK.AS: Qh, okey, okay. Sorry for the ~'

HS.COPPA-K}¥UDSON: Qh, ok\Y.

MS. BSTBS: Sorry about the mathing. It’l --

M'R LKIMRS: Residence valued at-. 25,000 in Fortola, transferred January
of '08. 200,000 appears hare. Do you know vhy?

mt THOXAS¢ That'a what \re borrowed from my mom.

MR LZHNERS: Okr\y.

tm LUXAS: Okay. So

MR L!HNBRB: It would appear that the 200,000 is the amount of the debt.
The 25,000 is t:he value of the real eetate. Mr. Thomas, il
that correct?

HR THOMAS: !es.

HR LUKAS= Okay. So residence value is 25,000.

Hs. THO|¢.KS: Yeah. I mean

KR. LUKAS: ine or take. akay. fair enough. I didn't do the schedules
and atar,euente. I didn't sign them under penalty of
perjury.

HR. LBHNERS: Just ask questions.

please confirm your change to paragraph 4. t look forward to hearing your response

Yours truty,

     
 

y G. homas
ln Propria Persona

'¢J

Exhibit 1

Case 14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 9 of 19

Anthony Thomas
7725 Peavine Peak Court
Reno, NV 89523
Te|: (408) 640-2795
E-mail: atemerald mail.com

WlTHOUT PREJUD|CE
Tuesday February 5th 2019.

tvtr. Jeffrey L. Hartman, Esq. Tel; (775) 324-2800
HARTMAN & HARTMAN Fax: (775) 324-1818
510 West Plumb l_ane, Suite B

Reno, NV 89509

RE: 1. REQUEST TO MOVE HEAR|NG DATE ON ABANDONMENT MOT|ON
FROM 3-6-2019 TO 3-1-2019
2. HEQUEST TO |NCLUDE |TEMS |N PROPOSED ORDER

VlA E-MA|L: n_ti_cesi_EtiL)_nkruptcerno.com
Dear Mr. Hartman:

This letter is a follow-up to my telephone call earlier today wherein l requested if you
could stipulate to moving the March 6“‘ 2019 hearing date on the Abandonment Nlotion
regarding the Portola Property to Friday March 1st 2019. l am not opposed to not objecting to
the motion if you could ensure that the following points are included in the Proposed Order on
the Abandonment Motion:

1 Trustee hereby abandons any and all claims to title to the Portola property back to Mr.
Eli & l\/lrs. Dorothy Thomas

2. Trustee agrees to Lift the l_is Pendens

3. Trustee is ordered to turn the keys over Mr. Eli & Mrs. Dorothy Thomas

4 Trustee admits and acknowledges that Anthony & Wendi Thomas hold only bare legal

title to the property and Trustee agrees to allow Anthony & Wendi Thomas to assist
their parents in having the 2008 conveyance by Deed acknowledged and recorded
without any objection by the Trustee and without the need to obtain any approval or
order by the Bankruptcy Court.

5 Trustee agrees to cooperate and execute any and all documents needed to clear title
back to Nlr. Eli & Mrs. Dorothy Thomas

l look forward to your agreement to the above matters.

Yours truly,

/s/
Anthony G. homes

Exhibit 2

CaS€ 15€§&?1335@§3-1)@0€06§£05 th@f&fb§iZZKB/i&§¢ésdf¢b§& 4 H@Q€ 10 01 19

Dorothy Thomas
18945 Kosich Dr_
Saratoga, CA 95070

Tei; (408) 252-9126
E-mail: dorothythomasS@sbcg|obai_net

WlTHOUT PREJUD|CE
Tuesday Septemher 11‘h 2018.

Ms. Jeri Coppa-Knudson Te|: (775) 329-1528
United States Bankruptcy Trustee Fax: (775) 329-5320

3495 Lakeside Drive PlVlB #62

Reno, NV 89509-4841

VlA E~lVlAtL: renobktrustee@gmail`com & VlA U.S. CERT\F\ED MAtL

Mr. Jeffrey L. Hartman, Esq. Te|: (775) 324-2800
HARTMAN & HARTMAN Fax: (775) 324-1818
510 West. Plumb Lane Suite B

Reno, NV 89509

VlA E-NiAlL: notices@bankruptcyreno.com & VlA U.S. CERTiFlED NlAlt_
RE: lLLEGAL TURNOVER MOT\ON OF 397 2"d Ave - Portola, CA
Dear lvls. Coppa-Knudsen & Mr. Hartman:

This letter is being sent to you under the provisions of Calitomia’s Consumer
Legal Remedies Act (CA Civil Code § 1770 et.seq.) and underthe provisions of
Calitornia’s Elder Abuse law in that both my husband & l are 80 and 89 years of age
respectively and is a demand that you immediately surrender possession and any claim
to my property located at 397 2"d Avenue in Portola, CA that l understand you have
already taken over prior to the Court’s determination and Order on your Turnover Nlotion
scheduled for hearing in the Reno Bankruptcy Court on September 13m 2018. lt is my
understanding that without giving me or my husband any notification either by mail
phone e-maii or otherwise that you have:

1_ illegally changed the locks

2. Break & Entered our home

3. Converted our property and cabinets to your own use without disclosing
anything to us

a Obtained a Title Guaranty as of July 3"’ 2018 without disclosing our

ownership of the Portola home as disclosed in our son’s Bankruptcy papers and
as disclosed in his 341 Meeting of Creditors held in Reno on 12-4-2014

Listed the property for sale with RelNlax real estate agent l\flelissa

as of 8-9-2018, the day before the Court‘s hearing to allow my son's lawyer

(¢'1

Exhibit 3

CGS€ 1%§$0§§§&§3-19@0%1¢%5 @ieaaezda@it%aas¢ia§a 5 eagle 11 of 19

to be relieved as counsel in his case
6. Destruction and Vandalism of Property without authorization

l am hereby demanding that you provide me with a detailed inventory of all items
that you have in your possession.

Under the circumstances, and in light of what l understand to be full disclosure by
my son Anthony and his wife Wendi of the facts surrounding their delivery and execution
of a Deed in favor of my husband and myself in January of 2008 that l understand was
also fully disclosed in a Court hearing on 12-4-2018. Despite what appears to be an
almost 4 year delay from the time my son & daughter in law filed their Bankruptcy
Petition in Reno, you never took the time or effort to communicate with me or my
husband Eli in any manner, despite the fact that our names and addresses appear in no

3 less than 3 places on the BK petition, and it would seem that since we are the owners of
the Portola property according to Caiiiornla law, you would at least give us an
opportunity to hire legal counsel and defend our property rights ln the Bankruptcy Court.

Under the circumstances, l am respectfully requesting that you take your Motion
for Turnover of the Portola property off calendar as a sign of belated good faith action on
your part after receiving this letter, it being sent by U.S. Postal Service Certified Mail as
well as sending it by Fax and E-mail.

This letter is to also give you 30 days to correct your behavior by acknowledging
that your legal position in falsely representing to the Court and in your legal filings that
you hold superior legal title to my husband and l, despite the fact that the property was
lawfully transferred to my husband and myself under the rules governing the transfer of
real estate by Deed, and we are entitled to those rights whether the Deed is recorded or
not.

l look forward to your swift response to my claim, and wish to advise you that my
husband and | will look forward to your swift response to all of my requests in writing. l
am also notifying you that if you wish to communicate with me on any of these matters, l
am delegating and authorizing my oldest son Mr. Jim Thomas to whom you may address
all communications directed towards me through my e-mail address as listed above that
will be responded to by my son Jim Thomas on my behalf We look forward to your
written response to this letter forthwith.

Govern yourselves accordingly.

Yours truly, __?;
~ f
.7

 

iv

Exhibit 3

Case 14-50333-gs Doc 464 Entered OZ/2-21'-19-r4+&4-:5-2_Page-1-2-0f 19 -

._;

Anthony G. Thomas

 

7725 Peavine Peak Court
2 Reno, NV 89523
Tel: (408) 640¢2795
3 E-mail; atemerale@gmail.com
4 Debtor ln Propria Persona
5 UN|TED STATES BANKRUPTCY COURT
6 DlSTRlCT OF NEVADA - RENO
7 lN RE: ) Case No. BK-N-14-50333-BTB
) Case No. BK-N-14-50331-BTB
8 ANTHONY THOMAS and ) (Jointly Administered)
) CHAPTER 7
9 WENDl THOMAS )
) DECLARATlON OF CHRlS PERNA
10 AT EMERALD, LLC ) RE: LlMlTED OPPOS|T|ON TO ABANDON
) Date; l\/larch 6th 2019
11 Debtors. )Time: 10100 a.m.
)Judge: Hon. Bruce T. Beesley
12 ) Courlroom: 2
13
14 l, Chris Perna declare:
15 1 | am submitting this Declaration in support of Debtor Anthony Thomas’s
16 l_imited Opposition to the Trustee’s Motion to Abandon the Portola property.
17 2 l am a creditor of the Estate and wish to state on the record that | never
18 received any notice of the fact that the Trustee had taken possession and control of the

...1
LO

home that was conveyed to Anthony Thomas’s parents in 2008 that was done without a

N
O

court order and done illegally in violation of the Bankruptcy laws that l understand that

N
_\

this Court refuses to take judicial notice of which is an outrage in and of itse|f. l wish

N
N

this declaration to register my protest and rejection of this illegal conduct as an

N
(,.>

American citizen who believes in the rule of law and our Constitution and it’s prohibition

N
b

on any deprivation of liberty or property without due process of law.

N
U`l

3 This blatant attempt to deprive the Thomas parents of their property

f\)
57

interest was made against a couple who l have known since l moved next to the

N
\|

Thomas family when l was 6 turning 7 years of age. l am now 56 years of age. l am

N
m

attaching as an Exhibit to this declaration a true and correct copy of the cover page

'l

DEG`|III`I'I`UI'DF Emmmmm"_

 

 

CaS€ 14-50333-QS DOC 464 Entered 02/22/19_]?4'2'4‘4:5'2_|93@€%'01%9_"

 

1 and inside story featuring Mr. Eli & Dorothy Thomas, on the occasion of their 60"‘

2 wedding anniversary that took place on 10-25-2018 that was featured in the Saratoga

3 Times magazine edition of December of 2018 that l am attaching as Exhibit 1 to this

4 declaration

5 4. lt is my understanding that the Trustee and her attorney are also

6 attempting to sell the Thomas Emerald without complying with the mandatory notice

7 requirements of Bankruptcy Code Section 363(b) as well as Rules 6004 and 2002 of

8 the Bankruptcy Rules that require Court approval and 28 days notice to creditors and

9 parties in interest, with such notice to be mailed by the Clerk of the Bankruptcy Court,
10 something that is evident that has not to be complied with as a simple glance at the l
11 bankruptcy court docket will attest to. l am stating unequivocally on the record that
12 neither myself or other creditors received the mandatory required notice that was
13 supposed to be mailed to myself and other creditors by the Clerk of Court according to
14 law. As such l wish to register my opposition to and protest this flagrant attempt to
15 illegally sell the Thomas Emerald without compliance with the law.
16 5 l wish to notify this Court that l shall be publicizing these illegal facts to all
17 of my friends, colleagues and other creditors with a view to opposing any such illegality
18 from occurring, that every American must oppose as a blatant illegality on its’ face.
19 6 l was the one who negotiated the contract with Overstock.com. l was the
20 one who forwarded the e-mail draft of the Overstock.com to the trustee Ms. Jeri Coppa-
21 Knudsen, and am shocked that Overstock was not used to sell the Emerald, a company
22 with more than $1 billion in sales and the ability to properly market the Thomas
23 Errierald worldwide as opposed to the insider deal where Tersini’s private notary and
24 executive Jennifer Jodoin is being falsely paraded as a bona<fide purchaser for value
25 where l understand there was blatant illegality and collusion in the auction process in
26 addition to the fact that the notice requirements of the law were never complied with,
27 7 ln the drafts of the contracts that l negotiated with Overstock,com, there
28 was never an issue of any $260,000 marketing guarantee, as there never was any

2
l meanwhmech FERmEiMUTmN'To moon FUR'ri.'.lL'i\i'i‘-'RUFFHT¥_
l

 

 

Case 14-50333-gs Doc 464 Entered 02-/22/-19 14a44:52--Page_]:4-ef_1-9 _

1 concern or issue that we would pull the contract from Overstock_com. ln any case,
even the changes to the Overstock.com contract requiring the marketing guarantee did
not as Attorney Hartman falsely inferred require any up front costs from the estate, and
were only to be deducted from the company’s very modest 3-5% commission to be

earned upon the sale of the Emerald. lf there were to be any charges to the Estate,

O'?U'l->(.»Ji\)

there was and is, from the latest draft of the overstock.com contract no up front costs to

\l

the agreement, contrary to the inferences and representations made by Attorney

8 Hartman in his declaration in support of the sale of the Thomas Emerald_

9 8. ln my discussions with 0verstock.com, they were certain that they could
10 sell the Thomas Emerald for $200,000,000 ($200 Million). This makes the attempted
11 illegal auction by Stremmel Auctions for a trifling $21K not only illegal on its’ face` but
12 reeks'of collusion and a rigged auction to benefit an insider creditor of the Estate who
13 was notified of the auction in preference to all other creditors of the Estate, without any
14 adequate explanation by the Trustee, her attorney or the auctioneer, who lists Tersini
15 and his attorney Wayne Silver as Emera|d experts in his declaration in support of the
16 illegal sale of the Thomas Emerald.

17 l declare under penalty of perjury under the laws of the State of California, the
18 laws of Nevada and the laws of the United States that the foregoing is true and correct

19 Executed at: San Jose, CA on February,_?_§z 2019.

 

DECCKRFUUNUVCHR!S¥’ERNTRE?MUUUWTUIBINDUN'FURTUUTPRUFERTY_

 

 

El¥`
mill

Best Version Media

 

il

©a/wé@y §

By Genevieve Lauch¢r

l"amil_\' always comes first for Dorothy and lili Thotn.i\. `lhe_\ lift

think of their frimil_\".- roots and the small mining town they grew tip iri.
’lheir backgrounds helped shape ihcm, and later their ehildren. into the
haird\\‘orking. eating people that thet arc

lioth Dorothy and l",li grew up iii Huttc, kliintana. l-`.li`s parents c.imi'
from l.eb~.tnon in l‘)lll, before l.ebanon gained independence Tlie_\
were sponsored iii l‘.lli.~ l.~land before moving to Moniana to pt:ddlc and
misc shecp, l:imli.~‘. and \'eger:iblcet. l".li grew up as the youngest of eleven
children. \\ hen he was only two years nld, his mother sadl_r passed awat
front .i \‘iru.~, and hi~' older sisters promised their father that thc_\' would
raise l".li and the other younger children while their father worked.

The Thomas family opened a ~tore in front of their home with clothing
and supplies for the miiter.~. and all of the children workei,l hard helping
in the store .‘\~‘ the store grew more successt'ul, their father moved it into

l~-¢ll'l '

'oa`e

 

 

    

NL€l/J/

{.

tt)\\'n. 1111 grew up and went to t ionzaga l'niversit'\l and then served in
the 4\rt'ii\ \\ hen he returned to Biitte, he bought the family store from
lti~ father .tnd worked with his sister to e\pand and update the store. lle
later let ins brother take his share 'irt the growing business and set out to
~t.trt lii~ own clothing business in l‘)S`.

,\t the time, l~`.li :tnd Dorothy were alre.id_\ ditting. l)oroth_\ also grew

up in Butte in the lri.~h part of the community with her parents and

two sisters The_\' were married in l‘)§tl, and iust celebrated their 61 ith
wedding anni\'erszrt'! 'l'he_\' stayed in \li)niana with lili’s clothing
business for the next six _\'e:irs, where they were fascm.tted b_\' the mining
community and all of ihe different culturesl that came together tl'iere.
The area was known ft ir irs rire. which was shipped on trains all river the
L'.S. and on boats all around the world. The word spread rh;it there were
jobs in .\lotitan;i t'or all different people

i\round l‘)(i.`\, lili began to we mine~ closing around l$urte_ and lie and
l)i)roth_\A decided to move west. l£li had boxed throughout his youth and

liest\'ersit )n.\ledia.ci im

 

 

CaS€ 14-50333-QS DOC 464 Entered 02/22/19 14:44:52

F_ .. rt llt\t lti_

during his four tears .it (,on'/.i;.;.i. llc was an extremel§ talcnted boxer
and _muth boxing cortch. and he ; it to travel around the countr\ to
compete He was a national el:;iiiip;t in two ve.'ir~ in :i row. and lie had
gotten to known the .\".tn lose .\`t,tte limine coaches text well

So when lili and I)orotl~.\ t‘.ttt:e * the ~ . 'e ‘lfi-l, tire ':.to\.i:‘.e
coach at S:tn_lo.se St:ttc.luhu.s "l t" \le:~.t:'.tlez re :~ej_:~e~.i ' ~

out. lle told Ifli l\t»v\ fast the area. md \‘aiie‘. l .i ' \l.:l.. e' ." ..
.'\tlditionallv, the Town and (':ountr_v \'ill;iee tier ' t ~~re

is where Sant:ina Row stands today was inst being hertz n:sr '

job working at ;i store in \"'.illev l":tic,_lulie helped introduce l lt ' e'

business owners and form connections. including with the owner <i."
'I`own and (Iountry \"illztge. \\`tth the help from his friend _lohn. who had
been his neighbor in Hutte. l~`.li selected a comer for his husitte~s. l:l:
Thomas .\lens\\'ear. and built out his 4_000 square foot store.

th-r the years. the area and the business grew and grew. l-`.li and
Dorothy had si:\ children by that time. all bo_ts. 'l"liet rented a home itt
(Iupcrtint't for their tir.~t two tears here before looking to buy a hotne,
lili`§ friend john Biclctich helped them lind a new home that was
being built at the end of ii court ltv the aprieot ;tnd walnut orchards in
Sararog:t. 'l`hev moved into the home in liebruar_v l‘)()(t and had their
first daughter that .\`t,i\'eml)cr, follow ed by one more hot and one more
girl 'l`he\v have been in their home ever stnee. and their nine children
loved grmving up there.

lt writs important to l£li that their children worked. since he did as a
kid and he saw the value of it_ both in the community and at ltotite.
Crtiwing up. all nine children worked tit the store in various capacities
lili got involved with the l.elmnese community in the area, and found

Saratoga Spotlight l Decemlier lilltl

Page 17 of 19
RES\DENT FEATuRE

 

his kids \\orlu:t§; m the apt:cot orchards and packing t`ruit. ml`hc\‘
t politics from the other taint workers
- ' c time ¢~t` i,e.-ttr t lh;tvcz. and they would come home c\cited

' l c\'et'l ic.\t::cd

»l'lt‘~ Z!" i".`. ‘

ess lilt\ lteen successful for all these v‘e;trs. and to l.lt. ii t:,une
" treating his customers \\'ell. llli loved what he did and wis verv
_ at ;t. Thcir oldest son,`|irn. now runs the business in §.tntan.t Ro\\'_
eve location that they mm ed into five _\~ears :tgo. Be~'ides his storc.
was alst > involved with the community in other c;\pacitie_<. (`iovernor
e"_\ Brou n .ippointcd l".lt as the commissioner of boxing and wrestling
remained close with coach julie \lenende'/.. who went on to be the
§§ person to coach thc ('ll_vmpic.s in tim sports boxing and soccer.

l)\,»rothy also got involved in the community especiall\ as their children
` w .i little bit older. She \\rts involved with li.t.srftcld .\ling Quong in

t `,tmp`nell. which has a home for emotionall} disturbed children The
shop The l.iutter l‘addle in l.os G:tto>' is run by volunteers. and all

pit weeds go towards running the homt:. l.)orothv helped see what the
home needed and raise money for it. Dorothy also was involved in the
llell;irtiiine .\lother`.s (}uild. and was the chair for the liell;irmine liasliion
Show_ which supports scholar.sliip~. \ildition.tllv. l)ororh\ enjoyed
e\ercistng, tap, bowling. and spending time \\ ith her friends

l)orot}t}v and l:`.li now have sixteen grandchildren 4l'hei:' children are very
successful and the_v love spending time together \lthi inch their children
and grandchildren live all around the countrj»'. \‘he§v come to visit l)oroth_v
and lcl'i in their home frequently ’l`hcv spend `l“h'.t:'tl~t.s;:tvtng together v\tth
the \\ hole familv. about 41' peoplel l)oroth\' and l'ili feel verv thankt'ul for
their historyA .tttd their present lives together

Case 14-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 18 of 19

\lO`»U'|-ACA>[\J

OLDGJ

12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

Anthony G. Thomas

7725 Peavine Peak Court

Reno, NV 89523

Tel: (408) 640-2795

E-mai|; atemerale@gmail.com

Debtor |n Propria Persona
UN|TED STATES BANKRUPTCY COURT
D|STRICT OF NEVADA - RENO

lN REZ ) Case No. BK-N-14-50333-BTB
)Case No. BK-N-i4-50331-BTB

ANTHONY THOMAS and ) (Joint|y Administered)
) CHAPTER 7

WENDl THOMAS )
) DECLARAT|ON OF DOROTHY THOMAS

AT El\/|ERALD, LLC RE: Lll\/llTED OPPOS|T|ON TO ABANDON
§ Date: March Gth 2019

Debtors. ) Time: iO:OO a.m.

)Judge: Hon. Bruce T. Beesley
)Courtroom: 2
)

 

 

|, Dorothy Thomas declare:

1 l am submitting this Declaration in support of Debtor Anthony Thomas’s
Limited Opposition to the Trustee's l\/|otion to Abandon the Portola property.

2. l, along with my husband Eli Thomas am the owner of the 397 2”d Ave.
Portola Property that l now understand the Trustee wishes to abandon, without
specifying to whom she intends to abandon the property.

3. l have read the Declaration of my son Anthony Thomas in Support of his
Limited Opposition to the Trustee’s Nlotion to Abandon the property as well as the 2
letters that my son sent to l\/lr. Hartman, and l support both those letters and what they
intend to do, that is first correct a misstatement of the facts that the Portola property
was transferred in exchange for $200,000 and agree with the statement of facts as
presented by my son in his letter to the Trustee’s attorney requesting that he correct
the misstatement of facts as represented in his letter.

4. l have also read the Second letter attached to my son‘s Declaration as
Exhibit 2 requesting 5 points to allow my son to assist in ensuring that the cloud on title

1
DECLARAUUWUFMRSTUTZUTFWTFTUMFST?E`MUTWTUTBIHUUWFUR“JEA`FRUPERW

 

Case

._\

OCOOD\IO')@J>U)|\)

NNNNNNNNN._\_\_\._\._\._\_\_;__\_\
®\IO')U'l-LCJN-\OCO®\IO)OT-LMN-\

..4-50333-gs Doc 464 Entered 02/22/19 14:44:52 Page 19 of 19

created by the illegal actions of the Trustee and her attorney in illegally attempting to
take possession, breaking and entering, vandalizing and changing the locks on the
Portola property illegally as well as illegally obtaining title insurance and listing the
property for sale. There is also the issue of possible burglary and theft of items from
the home due to the failure of the Trustee and her Attorney to respond to my request
for an inventory of items at the time of the illegal property takeover

5 The fact that Attonrey Hartman refuses to agree to the modest 5 points
raised in my son’s 2-5-2019 letter attached to his declaration as Exhibit 2 shows the
bad faith conduct and intention of both the Trustee and her attorney in this regard, and
will create a further burden to myself and my husband who are now saddled with the
responsibility to clearing title and the mess that the Trustee and her attorney have left
without taking any responsib|ity for their actions or assisting us in clearing title as
requested in the letter sent by my son to Mr. Hartman on 2-5-2019_
t 6 l am specihcally requesting that this Court issue an order
conveying/abandoning the property to me and my husband Eli & Dorothy Thomas,
issue an order allowing my son and his wife to faciliate the formal recording and
acknowledgment of the 2008 conveyance by Deed without any need for further Court
order or approval of the Bankruptcy Court as well as ordering the Trustee and her
attorney to lift or cancel the l_is Pendens recorded against the Portola property.

| declare under penalty of perjury under the laws of the State of California, the

ll laws of Nevada and the laws of the United States that the foregoing is true and correct.

Executed at'. Saratoga, CA on f-'ebruaryQ£"ZOtQ.

  
  

  

OFO

. . y '
of 397 2"d Ave. ortola, CA Property

. g .
DECLARATUWUF'MRSTDOROTHVTFMEFEUGUWWM}PEFW

 

 

 

